Cite as: 566 U. S. ____ (2012)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
BRIAN COLEMAN, SUPERINTENDENT, STATE COR-
  RECTIONAL INSTITUTION AT FAYETTE, ET AL.
           v. LORENZO JOHNSON
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

              No. 11–1053. Decided May 29, 2012


   PER CURIAM.
   Respondent Lorenzo Johnson was convicted as an ac-
complice and co-conspirator in the murder of Taraja Wil-
liams, who was killed by a shotgun blast to the chest in
the early morning hours of December 15, 1995, in Har-
risburg, Pennsylvania. After his conviction was affirmed
in state court, Johnson exhausted his state remedies and
sought a writ of habeas corpus in Federal District Court
pursuant to the Antiterrorism and Effective Death Penal-
ty Act of 1996 (AEDPA), 28 U.S. C. §2254. The District
Court denied habeas relief but the U. S. Court of Appeals
for the Third Circuit reversed, holding that the evidence
at trial was insufficient to support Johnson’s conviction
under the standard set forth in Jackson v. Virginia, 443
U.S. 307 (1979).
   We have made clear that Jackson claims face a high bar
in federal habeas proceedings because they are subject to
two layers of judicial deference. First, on direct appeal, “it
is the responsibility of the jury—not the court—to decide
what conclusions should be drawn from evidence admitted
at trial. A reviewing court may set aside the jury’s verdict
on the ground of insufficient evidence only if no rational
trier of fact could have agreed with the jury.” Cavazos v.
Smith, 565 U.S. 1, ___ (2011) (per curiam) (slip op., at 1).
And second, on habeas review, “a federal court may not
overturn a state court decision rejecting a sufficiency of
the evidence challenge simply because the federal court
2                  COLEMAN v. JOHNSON

                         Per Curiam

disagrees with the state court. The federal court instead
may do so only if the state court decision was ‘objectively
unreasonable.’ ” Ibid. (quoting Renico v. Lett, 559 U.S.
___, ___ (2010) (slip op., at 5)).
  Because the Court of Appeals failed to afford due respect
to the role of the jury and the state courts of Pennsylvania,
we now grant certiorari and reverse the judgment below.
                         *    *     *
   The parties agree that Williams was shot and killed
by Corey Walker, who was subsequently convicted of first-
degree murder. Johnson was with Walker on the night of
the crime, and the two were tried jointly. Johnson was
charged as an accomplice and co-conspirator. See 18 Pa.
Cons. Stat. §2502 (2008) (defining first-degree murder
as “willful, deliberate and premeditated” killing); §306(c)
(imposing accomplice liability for anyone who, “with the
intent of promoting or facilitating the commission of the
offense . . . aids or agrees or attempts to aid such other
person in planning or committing it”); Commonwealth v.
Montalvo, 598 Pa. 263, 274, 956 A.2d 926, 932 (2008)
(criminal conspiracy liability for anyone who takes an
overt act in furtherance of a crime he has agreed to abet or
commit).
   At trial, the Commonwealth called Victoria Doubs, who
testified that she, Johnson, and Walker were “close
friends” who “ran the streets together.” Tr. 213. On the
morning of December 14, the three of them awoke at the
same residence, bought marijuana, and then went to a
Kentucky Fried Chicken restaurant, where they encoun-
tered Williams. Walker announced that he was going to
“holler at” Williams about a debt Williams owed. Id., at
217. According to Doubs, Walker and Williams “were
talking about the money that [Williams] had owed us,”
with Walker “asking [Williams], confronting him, about
his money and what’s up with the money and why is it
                 Cite as: 566 U. S. ____ (2012)            3

                          Per Curiam

taking you so long to give us the money.” Id., at 217–218.
Williams was “cussing [Walker] out, telling him he’d
give it to him when he felt like it and he ain’t scared of
[Walker].” Id., at 218. A fight ensued, which ended
when Williams beat Walker with a broomstick in front
of the crowd of people that had gathered.
   After the fight, Doubs testified, Walker “was mad, be-
cause he got beat by a crackhead. . . . He was saying, yo,
that crackhead beat me. I’m going to kill that crackhead.
I’m going to kill that kid. . . . He was hot. He was heated.”
Id., at 220–221. Johnson was present when Walker made
these statements. Later that afternoon, Doubs recounted
the beating to others, who laughed at Walker. Walker
“repeated it for a while that I’m going to kill that kid.
That kid must think I’m some type of joke. I’m going to
kill that kid. Who he think he is[?]” Id., at 222. Once
again, Johnson was present for these statements.
   Another witness was Carla Brown, a friend of the victim,
who testified that she was at the Midnight Special Bar
on the night of December 14–15, where she saw Walker,
Johnson, and Williams engaged in a heated argument.
Although she could not hear what they were saying, she
could tell they were arguing because they were making “a
lot of arm movements.” Id., at 104. The bouncer soon told
them to leave, and Brown followed them into the street
because she “wanted to know what was going on.” Ibid.
Brown observed the three men walking in a single-file
line, with Walker in front, Williams in the middle, and
Johnson in the back. Walker was wearing a long leather
coat, walking as if he had something concealed under-
neath it. Brown followed the three men to an alleyway, at
which point Williams recognized Brown and told her to “go
ahead” and pass. Id., at 107. Walker then entered the
alleyway, followed by Williams, while Johnson remained
standing at the entrance. As Brown walked past the alley,
she heard a loud “boom,” causing her to run away. Id., at
4                  COLEMAN v. JOHNSON

                         Per Curiam

143. On cross-examination, Brown stated: “They walked
[Williams] in that alley. He stood inside the alley. He
walked him in the alley. I heard a boom.” Ibid.
   The Commonwealth also called Aaron Dews, who testi-
fied that he was in a building bordering the alleyway at
12:45 a.m. on the morning of December 15. He heard a
loud boom that caused him to look out into the alley from
his second-story window, where he saw two silhouettes
fleeing.
   After Dews the Commonwealth called Brian Ramsey,
who had been selling cocaine on a nearby street corner at
the time of the murder. He testified that he saw Williams
walking toward an alleyway with two males and a female,
and he heard a loud boom shortly after Williams entered
the alley. When pressed on cross-examination, he stated:
“I would say that [Williams] was forced in that alley.” Id.,
at 189.
   The jury also heard testimony from police who searched
the alley shortly after the murder and found a shotgun
with the barrel missing. A medical examiner who exam-
ined Williams’ body testified that the cause of death was a
shotgun wound to the chest.
   After the jury convicted Johnson, he filed a post-trial
motion arguing that the evidence was insufficient to sup-
port his conviction. The court denied his motion, and
the Pennsylvania Superior Court affirmed the conviction
on direct appeal. See Commonwealth v. Johnson, 726
A.2d 1079 (1998). After the Pennsylvania Supreme Court
denied his petition for review, Johnson unsuccessfully
sought state postconviction relief. He then filed a habeas
petition in Federal District Court, which denied his
claims. See Johnson v. Mechling, 541 F. Supp. 2d 651
(MD Pa. 2008). Finally, Johnson appealed to the Third
Circuit, which reversed the District Court and ordered his
conviction overturned.
   Under Jackson, evidence is sufficient to support a con-
                 Cite as: 566 U. S. ____ (2012)            5

                          Per Curiam

viction if, “after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime be-
yond a reasonable doubt.” 443 U. S., at 319.
   In light of the testimony at Johnson’s trial, the Court of
Appeals acknowledged that “[a] trier of fact could reason-
ably infer . . . that Johnson and Walker shared a common
intent to confront, threaten or harass Williams.” Johnson
v. Mechling, 446 Fed. Appx. 531, 540 (CA3 2011). As for
the notion that “Johnson shared Walker’s intent to kill
Williams,” however, the court concluded that was “mere
speculation” that no rational factfinder could accept as
true. Ibid. The court stated that “a reasonable inference
is one where the fact inferred is ‘more likely than not to
flow from the proved fact on which it is made to depend.’ ”
Id., at 539–540 (quoting Commonwealth v. McFarland,
452 Pa. 435, 439, 308 A.2d 592, 594 (1973)). In order for a
jury’s inferences to be permissible, the court reasoned,
they must “ ‘flow from facts and circumstances proven in
the record’ ” that are “ ‘of such volume and quality as to
overcome the presumption of innocence.’ ” 446 Fed. Appx.,
at 539 (quoting Commonwealth v. Bostick, 958 A.2d 543,
560 (Pa. Super. 2008)).
   At the outset, we note that it was error for the Court of
Appeals to look to Pennsylvania law in determining what
distinguishes a reasoned inference from “mere specula-
tion.” Under Jackson, federal courts must look to state
law for “the substantive elements of the criminal offense,”
443 U. S., at 324, n. 16, but the minimum amount of evi-
dence that the Due Process Clause requires to prove the
offense is purely a matter of federal law.
   Under the deferential federal standard, the approach
taken by the Court of Appeals was flawed because it un-
duly impinged on the jury’s role as factfinder. Jackson
leaves juries broad discretion in deciding what inferences
to draw from the evidence presented at trial, requiring
6                  COLEMAN v. JOHNSON

                         Per Curiam

only that jurors “draw reasonable inferences from basic
facts to ultimate facts.” Id., at 319. This deferential
standard does not permit the type of fine-grained factual
parsing in which the Court of Appeals engaged. For ex-
ample, in addressing Brown and Ramsey’s testimony that
Williams was “walked” and “forced” into the alleyway, the
court objected that the witnesses did not describe any
“physical action” supporting the conclusion that force was
used. 446 Fed. Appx., at 541. Absent some specific testi-
mony that “Johnson actively pushed, shoved, ordered or
otherwise forced the victim into the alley, or prevented
him from leaving it,” ibid., the court could see no reason-
able basis for the jury’s conclusion that Johnson had a
specific intent to help kill Williams.
   That analysis is flawed for two reasons. First, the coer-
cive nature of Johnson and Walker’s behavior could be
inferred from other circumstances not involving the direct
use of force: Walker was noticeably concealing a weapon,
and he had been heatedly threatening to kill Williams
after a violent confrontation earlier in the day. Johnson
and Walker kept Williams between them in a single-file
line on the way to the alley, where Johnson stood at the
entrance while the other two entered, suggesting that
Johnson may have been prepared to prevent Williams
from fleeing. And second, even if Williams was not co-
erced into the alley, the jury still could have concluded
that Johnson helped lead or lure him there to facilitate the
murder.
   Taken in the light most favorable to the prosecution, the
trial testimony revealed that Johnson and Walker “ran
the streets together,” and had attempted to collect a debt
from Williams earlier on the day of the murder. Williams
resisted the collection, managing to humiliate Walker in
the process by giving him a public thrashing with a
broomstick. This enraged Walker to the point that he
repeatedly declared over the course of the day in Johnson’s
                  Cite as: 566 U. S. ____ (2012)            7

                           Per Curiam

presence that he intended to kill Williams. Then, while
Walker was noticeably concealing a bulky object under his
trenchcoat, Johnson helped escort Williams into an alley,
where Johnson stood at the entryway while Walker pulled
out a shotgun and shot Williams in the chest.
   On the basis of these facts, a rational jury could infer
that Johnson knew that Walker was armed with a shot-
gun; knew that he intended to kill Williams; and helped
usher Williams into the alleyway to meet his fate. The
jury in this case was convinced, and the only question
under Jackson is whether that finding was so insupporta-
ble as to fall below the threshold of bare rationality. The
state court of last review did not think so, and that deter-
mination in turn is entitled to considerable deference
under AEDPA, 28 U.S. C. §2254(d).
   Affording due respect to the role of the jury and the
state courts, we conclude that the evidence at Johnson’s
trial was not nearly sparse enough to sustain a due pro-
cess challenge under Jackson. The evidence was sufficient
to convict Johnson as an accomplice and a co-conspirator
in the murder of Taraja Williams. The Commonwealth’s
petition for certiorari and the motion to proceed in forma
pauperis are granted, the judgment of the Court of Ap-
peals for the Third Circuit is reversed, and the case is
remanded for further proceedings consistent with this
opinion.
                                             It is so ordered.